DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “328” has been used to designate both sleeves and access in pp 0032.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 4 insert --pair of-- before “sides” for proper antecedent basis.  Appropriate correction is required.
4 objected to because of the following informalities:  replace “hoop” with –hook--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rendered indefinite by the recitation “a chest access” because claim 6 depends from claim 1 which recites “at least one access” and it is unclear if the chest access is the at least one access or if the chest access is additional to the at least one access.  After a review of the disclosure, Examiner believes the at least one access is a chest access, and so the chest access in claim 6 is being treated as if it is the same as the at least one access of claim 1.
Claims 7 and 8 are rejected for depending from rejected claim 6.
Claim 9 is rendered indefinite by the recitation “an arm access” because claim 9 depends from claim 1 which recites “at least one access” and it is unclear if the arm access is the at least one access or if the arm access is additional to the at least one 
Claims 10-12 are rejected for depending from rejected claim 9.
Claim 17 is rendered indefinite by the recitation “a leg access” because claim 17 depends from claim 15 which recites “at least one access” and it is unclear if the leg access is the at least one access or if the leg access is additional to the at least one access.  After a review of the disclosure, Examiner believes the at least one access is a leg access, and so the leg access in claim 17 is being treated as if it is the same as the at least one access of claim 15.
Claim 18 is rejected for depending from rejected claim 17.
Claim 19 is rendered indefinite by the recitation “a leg access” because claim 19 depends from claim 15 which recites “at least one access” and it is unclear if the leg access is the at least one access or if the leg access is additional to the at least one access.  After a review of the disclosure, Examiner believes the at least one access is a leg access, and so the leg access in claim 19 is being treated as if it is the same as the at least one access of claim 15.
All claims are examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Covington, Jr. (US 5829059 A; hereinafter, “Covington”).

As to claim 1, Covington discloses an upper-body garment (coveralls 2) comprising: a torso portion comprising a chest (front panel 3), a back (rear panel 20), and a pair of sides (figs 1-5); a neck opening (at collar 6); a pair of sleeves each extending from the neck opening and one of the sides (sleeves 4); and at least one access in the upper-body garment (front opening 9 and/ or access opening 10) configured to provide access to an underlying portion of a body of an individual without removal of the upper-body garment (capable of and intended to provide access).  

As to claim 2, Covington discloses the upper-body garment of claim 1 further comprising at least one resealable element for opening and closing the at least one access (zipper 9a and/ or zipper 12 and/ or loop-pile fasteners 14 and 15).  



As to claim 4, Covington discloses the upper-body garment of claim 2, wherein the at least one resealable element is a hoop and loop fastener (14 and 15 in fig 4 are loop-pile fastener, which is another name for hook and loop fastener).  

As to claim 6, Covington discloses the upper-body garment of claim 1, wherein the chest comprises a chest access configured to expose a portion of a chest of the individual (front opening 9).  

As to claim 7, Covington discloses the upper-body garment of claim 6, wherein the chest access comprises a plurality of chest access resealable elements for opening and closing the chest access (zipper 9a and zipper 12).  

As to claim 8, Covington discloses the upper-body garment of claim 7, wherein the plurality of chest access resealable elements are zippers (zipper 9a and zipper 12).  

As to claim 9, Covington discloses the upper-body garment of claim 1, wherein at least one of the pair of sleeves comprises an arm access configured to expose a portion of an arm of the individual (access opening 10).  



As to claim 11, Covington discloses the upper-body garment of claim 10, wherein the arm access resealable element is a zipper (zipper 12).  

As to claim 12, Covington discloses the upper-body garment of claim 10, wherein the arm access resealable element is a hook and loop fastener (loop-pile fasteners 14 and 15).  

As to claim 13, Covington discloses the upper-body garment of claim 1, wherein each of the pair of sleeves comprises an arm access configured to expose a portion of each arm of the individual (10 in fig 3).  

As to claim 14, Covington discloses the upper-body garment of claim 13, wherein each arm access comprises an arm access resealable element for opening and closing each arm access (zipper 12).  

As to claim 15, Covington discloses a lower-body garment (coveralls 2) comprising: a waistband (figs 1-5); a pair of legs (pair of legs 5); and at least one access in the lower-body garment configured to provide access to an underlying portion of a 

As to claim 16, Covington discloses the lower-body garment of claim 15 further comprising at least one resealable element for opening and closing the at least one access (zipper 9a).  

As to claim 17, Covington discloses the lower-body garment of claim 15, wherein at least one of the pair of legs comprises a leg access configured to expose a portion of a leg of the individual (vertical front opening 9 including fly 21).  

As to claim 18, Covington discloses the lower-body garment of claim 17, wherein the leg access comprises a leg access resealable element for opening and closing the leg access (zipper 9a).  

As to claim 19, Covington discloses the lower-body garment of claim 15, wherein each of the pair of legs comprises at least one leg access configured to expose a portion of a leg of the individual (vertical front opening 9 including fly 21).  

As to claim 20, Covington discloses a clothing ensemble (coveralls 2) configured for medical procedure access (capable of and intended to provide access), comprising: an upper-body garment comprising a torso portion (figs 1-5), a neck opening (at collar 6), and a pair of sleeves (sleeves 4); a lower-body garment comprising a waistband (figs .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covington, Jr. (US 5829059 A; hereinafter, “Covington”) as applied to claim 1 above, and further in view of Rabin M.D. et al. (US 20170332711 A1; hereinafter, “Rabin”)


It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide antimicrobial material, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Rabin teaches a similar garment (medical gown, title) including antimicrobial material (pp 0032).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide antimicrobial material for the purpose of protecting the wearer from microbes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See similar garments having access openings in the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732